Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/23/2020, and 01/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 9-10, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN110350744) in view of Adames (6,222,289).
	As to independent claim 1, Zhao teaches an enclosure for an electrical machine comprising: a housing (101) defining an axial bore having an opening at a first end of the axial bore, the housing (101) comprising: a first wall (see annotated figure 1) having a first inboard surface (see annotated figure 1) partially defining the bore, and a first outboard surface (see annotated figure 1) spaced from the first inboard surface (see annotated figure 1), the first wall defining a first coolant channel (see annotated figure 1) disposed between the first inboard surface(see annotated figure 1)  and the first outboard surface (see annotated figure 1); and an end cap (102, 103) cover the opening as shown in figure 1.  

    PNG
    media_image1.png
    548
    631
    media_image1.png
    Greyscale

	However Zhao teaches the claimed limitation as discussed above except end cap is fastenable to the housing.
	Adames teaches end cap (142, 144) is fastenable to the housing (240) as shown in figure 1, for the advantageous benefit of allowing the end bell caps to be compressed longitudinally against the motor housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhao by using end cap is fastenable to the housing, as taught by Adames, to allow the end bell caps to be compressed longitudinally against the motor housing.
As to claim 2/1, Zhao teaches wherein the first coolant channel (see annotated figure 1) defines a flow path for a fluid coolant as shown in figure 1.  
As to claim 4/1, Zhao teaches wherein the end cap (102, 103) comprises a second wall having a second inboard surface (see annotated figure 1) and a second outboard surface (see annotated figure 1) spaced from the second inboard surface, wherein the end cap (102, 103) defines a second coolant channel (see annotated figure 1) between the second inboard surface (see annotated figure 1) and the second outboard surface (see annotated figure 1) as shown in figure 1.  
As to claim 5/4, Zhao teaches wherein the first and second coolant channels (see annotated figure 1) are in fluid communication as shown in figure 1.  
As to claim 6/4, Zhao teaches wherein the second coolant channel (see annotated figure 1) is at least one of helically extending and radially extending as shown in figure 6.  
As to claim 7/5, Zhao teaches further comprising: an inlet aperture (503) defined through one of the housing (101) and the end cap (103); an outlet aperture (507) defined through one of the housing (101) and the end cap (102); and 508198-US-1/71966-1760 wherein the inlet aperture (503) is in fluid communication with one of the first coolant channel (see annotated figure 1) and the second coolant channel (see annotated figure 1) , and the outlet aperture (507) is in fluid communication with one of the first coolant channel and the second coolant channel (see annotated figure 1) ashsown in figures 1 and 5.  
As to claim 9/5, Zhao teaches further comprising a fluid coolant disposed in the first and second coolant channels (see annotated figure 1) as shown in figure 1.  
As to claim 10/9, Zhao teaches wherein the fluid coolant is pressurized as shown in figure 1.
As to independent claim 17,  Zhao teaches a method of manufacturing an electric machine, comprising: printing a housing (101) defining an axial bore defining an opening at a first end of the housing (101), the housing (101) comprising a first wall having a first inboard surface (see annotated figure 1) partially defining the axial bore, and a first outboard surface (see annotated figure 1) spaced from the first inboard surface (see annotated figure 1), the first wall defining a first coolant channel (see annotated figure 1) disposed between the first inboard surface (see annotated figure 1) and the first outboard surface (see annotated figure 1); printing an end cap (102, 103); installing a stator assembly (400) and a rotor assembly (300) within the axial bore; and end cap (102, 103) to the housing first end to cover the opening as shown in figure 1.  
However Zhao teaches the claimed limitation as discussed above except end cap is fastenable to the housing.
	Adames teaches end cap (142, 144) is fastenable to the housing (240) as shown in figure 1, for the advantageous benefit of allowing the end bell caps to be compressed longitudinally against the motor housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhao by using end cap is fastenable to the housing, as taught by Adames, to allow the end bell caps to be compressed longitudinally against the motor housing.
As to claim 18/17, Zhao teaches wherein the end cap (102, 103) comprises a second wall having a second inboard surface (see annotated figure 1) and a second outboard surface (see annotated figure 1) spaced from the second inboard surface (see annotated figure 1), and the end cap (102, 103) defines a second coolant channel (see annotated figure 1) therein extending between the second inboard surface (see annotated figure 1) and the second outboard surface (see annotated figure 1) as shown in figure 1.  
As to claim 19/18, Zhao teahces further comprising coupling the first and second coolant channels (see annotated figure 1) in fluid communication as shown in figure 1.  
As to claim 20/19, Zhao teaches further comprising: defining an inlet aperture (503) through one of the housing (101) and the end cap (103); defining an outlet aperture (507) defined through one of the housing (101) and the end cap (102); and wherein the inlet and outlet apertures (503, 507) are in fluid communication with at least one of the first coolant channel and the second coolant channel (see annotated figure 1) as shown in figures 1 and 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN110350744) and Adames (6,222,289) as applied in claim 2 above, and further in view of Cronin et al. (US PG Pub 2005/0151431).
As to claim 3/2, Zhao in view of Adames teaches the claimed limitation as disused above except  wherein the first coolant channel is at least one of axially extending and helically extending.  
However Croninet al. teaches wherein the first coolant channel (128, 134, see figure 1) is at least one of axially extending and helically extending see paragraph [0008], for the advantageous benefit of providing a cooling liquid at least partially in an axial direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhao in view of Adames by using the first coolant channel is at least one of axially extending and helically extending, as taught by Cronin et al., to provide a cooling liquid at least partially in an axial direction.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN110350744) and Adames (6,222,289) as applied in claim 5 above, and further in view of Lee (WO2018235969).
As to claim 8/5, Zhao in view of Adames teaches the claimed limitation as discussed above except wherein the housing  further defines a sump portion therein; and wherein the sump portion is in fluid communication with the first coolant channel and the second coolant channel.  
Lee teaches the housing (110) further defines a sump portion (see figure 1) therein; and wherein the sump portion (see figure 1) is in fluid communication with the first coolant channel (278) and the second coolant channel (276B) as shown in figure 1, for the advantageous benefit of providing an electric motor having an oil injector capable of shortening a heat transfer path and rapidly cooling a heat generating portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhao in view of Adames by using the housing  further defines a sump portion therein; and wherein the sump portion is in fluid communication with the first coolant channel and the second coolant channel, as taught by Lee, to provide an electric motor having an oil injector capable of shortening a heat transfer path and rapidly cooling a heat generating portion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (CN110350744).
As to independent claim 11, Zhao teaches a method of cooling an electric machine enclosed by a housing (101) and an end cap (102, 103), the method comprising: passing a fluid coolant through a first coolant channel disposed in a first wall of the housing (101), the first wall having a first inboard surface (see annotated figure 1) and a first outboard surface (see annotated figure 1) spaced from the first inboard surface (see annotated figure 1) , wherein the first coolant channel (see annotated figure 1) is disposed between the first inboard surface (see annotated figure 1) and the first outboard surface (see annotated figure 1) as shown in figure 1.  

    PNG
    media_image1.png
    548
    631
    media_image1.png
    Greyscale

As to claim 12/11, Zhao teaches further comprising: passing a fluid coolant through a second coolant channel (see annotated figure 1) disposed in a second wall of the end cap (102, 103), the second wall having a second inboard surface (see annotated figure 1) and a second outboard surface (see annotated figure 1) spaced from the second inboard surface (see annotated figure 1), wherein the first coolant channel is disposed between the second inboard surface (see annotated figure 1) and the second outboard surface (see annotated figure 1) as shown in figure 1. 
As to claim 13/12, Zhao teaches wherein the first coolant channel and the second coolant channel (see annotated figure 1) are in fluid communication as shown n figure 1.  
As to claim 14/13, Zhao teaches wherein the second coolant channel (see annotated figure 1) is at least one of helically extending and radially extending as shown in figure 6.  
A to claim 15/12, Zhao et al. teaches further comprising passing the fluid coolant through an inlet aperture (503) defined through one of the housing(101)  and the end cap (103); 508198-US-1/71966-1760 passing the fluid coolant through an outlet aperture (507) defined through one of the housing (101) and the end cap (102, 103); and wherein the inlet aperture (503) is in fluid communication with one of the first coolant channel (see annotated figure 1) and the second coolant channel (see annotated figure 1), and the outlet aperture (507) is in fluid communication with one of the first coolant channel (see annotated figure 1) and the second coolant channel (see annotated figure 1) as shown in figures 1 and 5.  
As to claim 16/12, Zhao teaches further comprising pressurizing the fluid coolant as shown in figure 1.  
As to claim 18/17, Zhao teaches wherein the end cap (102, 103) comprises a second wall having a second inboard surface (see annotated figure 1) and a second outboard surface (see annotated figure 1) spaced from the second inboard surface (see annotated figure 1), and the end cap (102, 103) defines a second coolant channel (see annotated figure 1) therein extending between the second inboard surface (see annotated figure 1) and the second outboard surface (see annotated figure 1) as shown in figure 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        May 5, 2020